DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-12 and 15-17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1 Jayaweeara (USPGPub No. 2020/0153535) discloses a spectrum control system (Refer to Jayaweera, [Par. 41] which discloses a spectrum control system, "a communication device", which is described throughout the detailed description and comprises amongst other elements a "cognitive radio". "[0041] As above, the communication device shown in FIG. 1 may include a cognitive radio. FIG. 2 illustrates a cognitive communications system architecture in accordance with some embodiments. The wideband autonomous cognitive radio (WACR) 200 shown may contain other components, which are not shown for convenience. The components of the WACR 200 shown may be partitioned into the software-defined radio 210 and the cognitive engine 230") 
comprising:
one or more multi-band antennas  (The spectrum control system of "Jayaweera" comprises general "antennas 110". "[0038] The antennas 110 may comprise one...", The spectrum control system also comprises wideband antennas 240 and reconfigurable antennas 250 as part of the congnitive radio ([Fig. 2, Ref(s) 240 and 250]). The wideband antennas 240 and the reconfigurable antennas 250 also function as multiband antennas due to the ability to switch between frequency bands, "[0043]...The reconfigurable antennas 250 and perhaps the wideband antennas 240 may be configurable to be able to switch inter- or intra-band (e.g., between military and LTE bands or within the military band)..." ) ;
one or more datalinks (The spectrum control system also comprises a datalink, used to "communicate with components of a positioning network, e.g., a global positioning (GPS) satellite"  "[0037] The communication device 100 may include additional elements such as...as described in more detail below...The positioning unit may communicate with components of a positioning network, e.g., a global positioning system (GPS) satellite."); and
 	a spectrum management processor (The spectrum control system comprises a spectrum management processor, the "cognitive radio" which comprises a "software-defined radio 210" and a "cognitive engine 230". [Fig. 2, Ref(s) 210, 230]) configured to:
receive signals from the one or more antennas and the one or more data links (signals are received by wideband antennas 240. "[0043] The software-defined radio 210 may implement traditional hardware components in software executed by a processor. The software-defined radio 210 may provide a receive path 210a through which signals in the spectrum sensing channel received by the wideband antenna(s) 240 may be processed and supplied to the cognitive engine 230..." ); and
switch to one or more alternate radio-frequency (RF) channels for communications and/or position, navigation, and timing (PNT) information in response to a failure/interference/jamming in a current communication channel and/or global positioning (GPS signal) (The spectrum control system performs processing to determine whether a current communication channel is being jammed. "[0020] In some embodiments, the cognitive radio may determine whether the channel on which actual communications are received is being jammed based on one or both error vector magnitude (DIM) or modulation error rate (MER)...". After determining jamming of the current communication a switch is made to one or more alternate RF channels, "[0020]...The result of perfect learning is a situation in which the communications channel is always switched to a new channel just before jammer arrives in the current communications channel to jam the current communications channel, thereby depriving the jammer the chance to learn where the communications signal is at any given time.")
The spectrum control system disclosed by Jayaweera differs from the spectrum control system of claim 1, in that Jayaweera is silent on wherein the one or more antennas comprises HF antennas selectively coupled to a radio via a first transceiver and multi-band antennas selectively coupled to the radio via a second radio transceiver, the radio operating in one or more legacy radio-frequency (RF) channels, in that Jayaweera is silent on receiving signals from the one or more HF antennas via the first transceiver, the one or more MB antennas via the second transceiver and from the one or more data links, and in that Jayaweera is silent on switching to one or more alternate radio-frequency (RF) channels different from the one or more legacy RF channels for communications and/or position, navigation, and timing (PNT) information in response to a failure/interference/jamming in a current communication channel and/or global positioning (GPS signal)
Other prior art such as Ihara(US 20020177944 A1) discloses receiving signals from a GPS datalink, via GPS satellites, for the purposes of using  GPS for performing position measurements ([0045] The positioning block 14 is provided with a GPS antenna 21 for receiving signals transmitted from GPS satellites, a GPS positioning unit (positioning means) 22 for performing position measurement on the basis of the signals obtained from the GPS antenna 21...).
However Ihara is silent on wherein the one or more antennas comprises HF antennas selectively coupled to a radio via a first transceiver and multi-band antennas selectively coupled to the radio via a second radio transceiver, the radio operating in one or more legacy radio-frequency (RF) channels, on receiving signals from the one or more HF antennas via the first transceiver, the one or more MB antennas via the second transceiver and from the one or more data links, and is silent on switching to one or more alternate radio-frequency (RF) channels different from the one or more legacy RF channels for communications and/or position, navigation, and timing (PNT) information in response to a failure/interference/jamming in a current communication channel and/or global positioning (GPS signal), as arranged with the remaining elements of claim 1.
 Verduccio (WO 2008/102406 A2) , the military band(s) operate in HF spectrum ([Page 1, Technical Field] "The present invention relates to an omnidirectional tactical lightweight antenna destined to be used in the VHF-UHF military-aerospace bands..."). 
However Verduccio is silent on receiving signals from the one or more HF antennas via the first transceiver, the one or more MB antennas via the second transceiver and from the one or more data links, and is silent on switching to one or more alternate radio-frequency (RF) channels different from the one or more legacy RF channels for communications and/or position, navigation, and timing (PNT) information in response to a failure/interference/jamming in a current communication channel and/or global positioning (GPS signal), as arranged with the remaining elements of claim 1.


In regards to claim 11, Yankevich (US Patent No. 9,838,882) teaches a method comprising:
receiving RF signals from an antenna subsystem ([Col. 2, Line(s) 47-62] teaches “…The method includes receiving a radio-frequency (RF) signal on a first channel..”, [Col. 3, Line(s) 49-55] teaches, “…The wireless device includes an antenna subsystem tuned to a radio-frequency ( RF) band; a transceiver subsystem connected to the antenna subsystem and configured to transmit and receive on a first channel, wherein the first channel is one of a plurality of channels in the RF band and…”);
,in response to a failure in a current communication channel and/or a global positioning (GPS) signal,
controlling the one or more antennas to scan an RF environment([Col. 5, Line(s) 29-52] “Upon detecting radar…WLAN device 104 is configured via DFS, to search for a new and open channel in the band 202 on which to operate…the search may include monitoring…one or more other channels in the band”); 
determining available RF communication channels based on results of the scan;
 selecting one or more alternate RF channels from among the determined available RF communication channels ([Col. 5, Line(s) 29-52] “….Once and open channel is found with the band…”): 
 (5) broadcasting a frequency shift notification based on the selected one or more alternate RF channels([Col. 5, Line(s) 29-52] “….Once and open channel is found with the band…the WLAN device…broadcasts a move announcement to client devices 102 connected to WLAN device 104…”): 
 ; and 
 	(6) switching to the one or more alternate RF channels for communications and/or position, navigation, and timing (PNT) information ([Col. 5, Line(s) 29-52] “….The move announcement triggers the client devices 102 to move from the current channel...to an open channel specified in the move annoucment…The WLAN device 104…then disconnects the wireless links 103 with the client devices 102 …and reestablishes the wireless links 103 with the clients device 102 on the new channel”):
Yankevich differs from claim 11, in that Yankevich is silent on the following: (1) where receiving RF signals from the antenna subsystem comprises receiving RF signals from the one or more high frequency (HF) antennas and from the one or more multi-band (MB) antennas, (2) in that with respect to the step for controlling the antennas to scan the RF environment, Yankevich is silent on controlling one or more HF antennas and/or the one or more MB antennas to scan the RF environment, (3) a step of receiving GPS signals via a datalink coupled to a platform computer; and step of (4) storing in a datastore, a spectrum availability table including a list of available RF communication channels.
Other prior art of record while teaching certain features found in the claim 11, fail to remedy deficiencies of Yankevich with respect to claim 11. Alexopoulos (US 20150070216 A1) illustrates in [Fig. 2] an antenna system comprising two reconfigurable antennas. These reconfigurable antenna can be configured to operate in a variety of frequency bands. “[0053]…The reconfigurable antenna may be used for one or more of the first and/or second reconfigurable antennas 200 of FIGS 2 and/or 4. [0054] The reconfigurable antenna may be configured in a variety of ways…the first state bandwidth is 800 MHz to 8 GHz…”, “[0055]…the second state bandwidth is 800 MHz to 5 GHz..”, “[0056]…the third state bandwidth is 2 GHz to 8 GHz..” ,  and “[0056]…the fourth state bandwidth is 2 GHz to 5 GHz..”. Thus they function as both multi-band antennas as they are reconfigurable and HF antennas because they operate at high frequencies, 800 MHz – 8 GHz. The Abstract teaches receiving RF signals via the RF antennas, “[Abstract]…receive one or more receive signals from the one or more of the first and second reconfigurable antennas”.
However, Alexopoulos is silent on (3) a step of receiving GPS signals via a datalink coupled to a platform computer; and step of (4) storing in a datastore, a spectrum availability table including a list of available RF communication channels, as arranged with the remaining elements of claim 11. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
/AYAZ R SHEIKH/               Supervisory Patent Examiner, Art Unit 2476                                                                                                                                                                                         USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476